REILLY, J.
¶ 32. (dissenting). This case is not about rain that fell in June 2008. This case is about Lyons being expanded to provide blanket immunity to all government contractors. Lyons properly held that government contractors are entitled to immunity for "certain tasks" for which they were given "reasonably precise specifications"; i.e., where the contractor lacks discretion in the performance of "certain tasks." See Estate of Lyons, 207 Wis. 2d at 457. The majority expands Lyons so as to grant immunity for the discretionary acts (the "means and methods" of performance) of government contractors.
¶ 33. Musson requested immunity. As noted by the majority, case law dictates that when a party seeks immunity we assume for purposes of summary judgment that the party seeking immunity was negligent. See Majority op., ¶ 22. Musson bid and was awarded a $4.3 million contract to reconstruct Wisconsin and Ohio *645Streets in Oshkosh. The contract provided that if Mus-son failed in providing temporary drainage during the performance of the contract that Musson would "be responsible for any damages to property or injury to persons occurring through their own negligence." We start with the premise that Mark Showers incurred approximately $140,000 in damages due to the flooding of his property caused by the negligence of Musson.
¶ 34. The majority acknowledged that the State, the City of Oshkosh, and Musson all had an "unwritten understanding" that Musson would disconnect the storm sewer on a block-by-block basis. Id., ¶ 5. Musson later decided to rip out the entire storm sewer all at once rather than the agreed upon block-by-block method. The DOT conceded that Musson had the right to change the method of construction, as it fell within the means and methods clause of the contract. Id. We also know that the State did not dictate how the storm sewer was to be removed, how many pumps Musson needed to have on hand, or where those pumps were to be located. Given that summary judgment was granted, we do not know why Musson deviated from the unwritten agreement regarding removal. Perhaps Musson saved costs by removing the entire storm sewer all at once. Musson may have decided to risk removal of the entire storm sewer against the risk that it might rain. Whatever the reason, Musson retained the contractual right — the means and methods — to gamble on the method of removal of the storm sewer. Musson remained, however, contractually obligated should its gamble fail. Until now.
¶ 35. I suspect the rationale for expanding immunity to the discretionary acts of government contractors is to obtain the lowest possible bids from contractors bidding for public works projects. The temporary bargain gained by lower bids from private contractors is *646paid for by Mark Showers and other good and virtuous citizens who will have to "take one for the team" and solely pay for the negligence of the government's agent. Granting blanket immunity to government agents for their discretionary acts will encourage private contractors to base their bids upon minimal conditions, as the contractor will know that if a rainy day comes, or if a mistake is made in the means and methods of performing the contract, or if the contractor simply decides to cut corners on quality, someone else will pay for the contractor's gambles and mistakes.
¶ 36. The policy question presented by this case is whether immunity for a private contractor's discretionary acts is wise. I believe it is poor public policy to insulate (through immunity) government contractors from sloppy, negligent work. Musson should not be entitled to immunity as Musson was not restricted in its performance of the contract by a government imposed obligation to perform a certain task according to reasonably precise specifications — the situation Lyons is meant to apply to. Quite the opposite, Musson is being granted immunity in this case because Musson alone decided how a certain task was to be performed. While the means and methods provision in the contract grants Musson the right to perform in the manner it choses, it also requires Musson to be responsible for damages caused by its negligent performance.
¶ 37. As I believe the majority has erred in its conclusion that discretionary acts of government contractors are entitled to immunity under Lyons, and as I believe the public policy of granting immunity to government contractors for their discretionary acts is counterproductive and will have severe and adverse consequences, I respectfully dissent. I would reverse and *647remand to the circuit court for a trial on whether Musson was negligent and, if so, whether it was a cause of Showers' damages.